Citation Nr: 1411050	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to a service-connected left knee disability.  

2. Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  

3. Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD).  

4. Entitlement to service connection for GERD.  

5. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, agoraphobia, and panic disorder as secondary to service-connected hypertension.  

6. Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  

7. Entitlement to service connection for eczema.

8. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected hypertension.  

9. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected hypertension.  

10. Entitlement to a disability rating in excess of 10 percent for sinusitis.  

11. Entitlement to a disability rating in excess of 10 percent for hypertension.  

12. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to February 1996 with an additional period of service in the Reserves or National Guard from May 1988 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has rephrased the Veteran's claim for anxiety as a claim for entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, agoraphobia, and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a hearing in December 2012 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 60 days, during which the Veteran submitted additional medical records and waived his right to have them initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issues of entitlement to service connection for a low back disability, GERD, a psychiatric disorder, and sleep apnea; and entitlement to an increased disability rating for sinusitis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence associated with the claims file since June 2006 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability. 

2. Evidence associated with the claims file since August 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for GERD. 

3. In December 2012, prior to the promulgation of a decision on entitlement to service connection for eczema, the Veteran withdrew his appeal at his hearing. 

4. In December 2012, prior to the promulgation of a decision on entitlement to service connection for peripheral neuropathy of the left lower extremity, the Veteran withdrew his appeal at his hearing.

5. In December 2012, prior to the promulgation of a decision on entitlement to service connection for peripheral neuropathy of the right lower extremity, the Veteran withdrew his appeal at his hearing.

6. Throughout the pendency of the appeal, the competent and credible evidence of record does not show that the Veteran's diastolic pressure is predominantly 110 millimeters (mm) or more or that his systolic pressure is predominantly 200mm or more.  


CONCLUSIONS OF LAW

1. Evidence received since the June 2006 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. Evidence received since the August 2007 rating decision that denied service connection for GERD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013).

3. The criteria for withdrawal of the Veteran's appealed claim of service connection for eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

4. The criteria for withdrawal of the Veteran's appealed claim of service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5. The criteria for withdrawal of the Veteran's appealed claim of service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6. The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petitions to Reopen

The Veteran's low back claim was most recently denied in June 2006 because it was not related to his service-connected left knee disability and was not treated during active duty.  His GERD claim was most recently denied in August 2007 because it was not treated in service and first manifested many years after service.  Since that time, a January 2013 opinion from Dr. J. R., a private physician, indicates that the Veteran's back disability may be related to his service-connected knee disability.  This evidence is new and triggers the need for a medical opinion; the claim is reopened.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2011).  Further, at his December 2012 hearing, the Veteran competently testified that he first had indigestion in 1992 and it has continued over the years.  He testified that he received Pepto Bismol and Maalox from medics at sick call, but this may not have been recorded because he was not treated by a physician.  Presuming the credibility of this statement, reopening of the Veteran's claim for service connection for GERD based on the receipt of new and material evidence is warranted.  38 C.F.R. § 3.156(a); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade, 24 Vet. App. 110. 

II. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204. 

At his December 2012 hearing before the Board, the Veteran withdrew his appeal as to his claims of entitlement to service connection for eczema and peripheral neuropathy of the left and right lower extremities.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed. 

III. Increased Rating for Hypertension 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted his claim for an increased evaluation for hypertension in November 2008.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran's hypertension is evaluated under Diagnostic Code 7101, under which a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more or when systolic pressure (the higher number) is predominantly 160mm or more.  A minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent evaluation requires diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more.  Id.  

The preponderance of the medical and lay evidence of record shows that, at worst, the Veteran had a blood pressure readings of 156/110 in March 2010, and 142/101 in November 2012.  A significant majority of the Veteran's blood pressure records during the appeal period show that his diastolic pressure remained less than 110mm.  His systolic pressure has not been shown to ever have reached 200mm.   

In December 2012, the Veteran testified that his average blood pressure was "...over 85, maybe 90.  Sometimes it gets up over 100, the bottom," meaning his diastolic blood pressure.  He did not state that his systolic blood pressure ever reached 200mm.  The Veteran's competent, credible testimony is consistent with the record, which shows that his systolic blood pressure readings range from 117mm at lowest to 156mm at the highest, and that his diastolic blood pressure readings range from 74mm at the lowest to 110mm at the highest.  The record shows that his diastolic blood pressure reached 110mm in one instance.  

The record does not show that the Veteran's diastolic pressure is predominantly 110mm or more or that his systolic pressure has ever reached 200mm.  The overall disability picture for the Veteran's hypertension does not more closely approximate a 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  As described above, the manifestations of the Veteran's hypertension are elevated blood pressure readings and the need to take medication.  These are contemplated by the schedular criteria set forth in Diagnostic Code 7101.  38 C.F.R. § 4.104.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hypertension.  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim for service connection for GERD is reopened; the appeal is granted to this extent only. 

The appeal of the claim of entitlement to service connection for eczema is dismissed. 

The appeal of the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed. 

The appeal of the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed. 

A disability rating in excess of 10 percent for hypertension is denied.  


REMAND

The Veteran's service treatment records (STRs) from his first period of service from May 1988 to August 1988 and his separation examination from his second period of service are not of record.  Attempts must be made to obtain these records.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2013).  

In January 2013, Dr. J. R., a private physician, opined that limitation of activities and problems supporting his body impacted the Veteran's back.  This vague opinion indicates that the Veteran's back disability may be due to his service-connected left knee disability; an examination is warranted.  McLendon, 20 Vet. App. 79.  

The Veteran has been diagnosed with GERD and a September 1996 private medical record shows that he complained of indigestion for the previous two years, which includes part of his second period of active duty.  VA and private medical records show sporadic treatment for GERD.  The record is not sufficient for the Board to decide his claim; an examination is warranted.  Id.  

A January 2013 opinion from Dr. J. R. states that the Veteran's generalized anxiety disorder, agoraphobia, and panic disorder were caused by an unspecified "traumatic event" in service and a "near death experience."  In a separate January 2013 letter, Dr. J. R. concluded that secondary service connection was warranted for the Veteran's psychiatric disorder, but provided no rationale for his opinion.  A VA examination is warranted.  Id.  

The evidence of record reflects a diagnosis of sleep apnea with no etiological conclusions.  At his December 2012 hearing, the Veteran testified that his sleep apnea began at the same time as his hypertension and that his wife thought his snoring was worse during episodes of high blood pressure.  The record is not sufficient for the Board to decide this claim, a VA examination is warranted.  Id.  

The Veteran's most recent VA examination for sinusitis was in March 2009, five years ago.  In January 2013, Dr. J. R. stated that he prescribed antibiotics for the Veteran's sinusitis multiple times in 2009, but did not state for how long the Veteran needed to take them.  This increase in medication shows that the Veteran's sinusitis may have materially changed since his last VA examination.  Therefore, a new examination is needed to assess the current severity of his sinusitis.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

At his December 2012 hearing, the Veteran stated that he was unemployed because of his service-connected sinusitis.  There is medical evidence of record showing that missed work excuses were provided by Dr. J. R. numerous times that coincided with treatment for sinusitis and nonservice-connected disabilities.  A TDIU claim has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The outcomes of the other claims being remanded will have a substantial effect on the merits of the TDIU claim and therefore it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's STRs, to include those from his first period of service from May 1988 to August 1988 and his separation examination from his second period of service from November 1990 to February 1996.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Schedule the Veteran for an examination for a low back disability with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the following: 
	
i) A March 1992 STR noting that the Veteran hurt his back carrying a tent and was diagnosed with back pain. 

ii) A February 2008 record from Dr. J. R. in which the Veteran reported a back injury in service.

iii) The Veteran's December 2012 hearing testimony associated with his electronic claims file in the Virtual VA paperless claims processing system.

iv) A January 2013 opinion from Dr. J. R. stating that limitation of activities and problems supporting one's body "will always ultimately affect [the] back."  

c) All indicated tests and studies must be performed.  The examiner must provide opinions as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was proximately due to or the result of his service-connected left knee disability.

ii) Whether it is at least as likely as not (50 percent or greater probability) that his low back disability was aggravated beyond its natural progression by his service-connected left knee disability.  

iii) If the examiner concludes that the Veteran's low back disability was NOT caused or aggravated by his service-connected left knee disability, he or she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination for a psychiatric disorder with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the following: 

i) April 2001 private medical records noting that the Veteran was a "nervous mess" and had anxiety.  

ii) January 2013 opinions from Dr. J. R. stating that the Veteran had generalized anxiety disorder, agoraphobia, and panic disorder both due to an unspecified traumatic event in service and his service-connected hypertension.  

c) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each psychiatric disorder diagnosed, the examiner must provide opinions as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was proximately due to or the result of his service-connected hypertension.

ii) Whether it is at least as likely as not (50 percent or greater probability) that his psychiatric disorder was aggravated beyond its natural progression by his service-connected hypertension.  

iii) If the examiner concludes that the Veteran's psychiatric disorder was NOT caused or aggravated by his service-connected hypertension, he or she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder began during active service, or is related to any incident of service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination for sleep apnea with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the following: 

i) The Veteran's December 2012 hearing testimony that his sleep apnea became worse during episodes of high blood pressure.  

c) All indicated tests and studies must be performed. The examiner must provide opinions as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was proximately due to or the result of his service-connected hypertension.

ii) Whether it is at least as likely as not (50 percent or greater probability) that his sleep apnea was aggravated beyond its natural progression by his service-connected hypertension.  

iii) If the examiner concludes that the Veteran's sleep apnea was NOT caused or aggravated by his service-connected hypertension, he or she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea began during active service, or is related to any incident of service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination for GERD with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the following: 

i) A September 1996 STR noting that the Veteran complained of indigestion for the previous two years and underwent an upper GI series, which showed gastric rugae thickening with marked distortion of the anatomy of the duodenum, possibly consistent with Crohn's disease or lymphoma.  

ii) An April 2001 VA treatment record noting that the Veteran received treatment for GI problems in 1999.  

iii) The Veteran's December 2012 hearing testimony regarding his use of Maalox and Pepto Bismol in service.    

c) All indicated tests and studies must be performed. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that GERD began during active service, or is related to any incident of service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination for sinusitis with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although a complete, independent review of the claims file is required, the examiner's attention is drawn to the following: 

i) The Veteran's December 2012 hearing testimony that he has constant nasal discharge and six or more incapacitating episodes per year.  

ii) The January 2013 statement from Dr. J. R. that the Veteran has chronic sinusitis with severe headaches and purulent discharge, and that he was prescribed antibiotics in February, March, May, July, September, and December 2009.  
		
c) The examiner must determine the current severity of the Veteran's sinusitis, and its impact on his employability and daily activities.  He or she must determine how many incapacitating episodes of sinusitis per year the Veteran has that require prolonged (lasting four to six weeks) antibiotic treatment.  The examiner must also determine how many non-incapacitating episodes of sinusitis per year the Veteran has that are characterized by headaches, pain, and purulent discharge or crusting.  

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

7. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  For any period that the Veteran's combined disability rating does not meet the statutory criteria set forth in 38 C.F.R. § 4.16(a) adjudication MUST include referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


